DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicant’s amendment filing on 11/19/2021.
Claims 5 and 7-9 are withdrawn for being drawn to a non-elected species.  Claims 1-4, 6, and 10-12 are pending and examined below.

Election/Restrictions
Applicant’s election without traverse of Species 1, shown in Figures 1-4, in the reply filed on 08/05/2021 is acknowledged.

Claims 5 and 7-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/05/2021.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the support containers as stated in claim 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

The drawings are objected to because the figures need to consist of solid black lines of uniform thickness.  For example, the character reference numbers and arrows have solid uniform thickness while the claimed invention is depicted by dotted lines.  All drawings must be made by a process which will give them satisfactory reproduction characteristics. [MPEP 608.02 V(I)]

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without disclosing the structural relationship between the housings and the support containers, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).  Claim 1 discloses the single filling station includes housings, wherein the electronic cigarettes are filled with product while disposed in the housings.  Claim 12 is dependent of claim 1.  Claim 12 disclose a plurality of support containers, wherein the electronic cigarettes are filled with product while supported by the support containers.  Claim 12 does not disclose how the support containers relate to the housings.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the phrase “a single filling station including housings configured to receive … to fill … and to release” renders claim 1 vague and indefinite because it is unclear how the housings are configured to fill the electronic cigarettes.  The process of filling the electronic cigarettes is understood as placing a filling product into the electronic cigarettes while the electronic cigarettes are disposed at the housings.  It is unclear how the housings are configured to fill the electronic cigarettes while the electronic cigarettes are disposed at the housings.  For examining purposes, the phrase is interpreted as “a single filling station including housings, wherein the single filling station is configured to”.
Regarding claim 12, the phrase “a plurality of support containers for supporting the electronic cigarettes … are being filled in the filling station” renders claim 12 vague and indefinite because it is unclear how supporting containers support the electronic cigarettes.  Claim 12 is dependent of claim 1.  Claim 1 discloses the single filling station includes housings, wherein the electronic cigarettes are filled with product while disposed in the housings.  It is unclear how the electronic cigarettes are filled while situated in the housings and the support containers.  For examining purposes, prior art that disclose an element that supports the support containers while filling is interpreted to disclose the quoted feature.
Claims 2-11 are dependent of claim 1 and include all the same limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over reference Vogt (3382644) in view of references Zodrow (4467847) and Boldrini (WO 2015/140768).
Regarding claim 1, Vogt discloses a system (20) comprising:
a first working station (21) and a second working station (83) configured to perform assembly on a group of containers (B),
wherein the first working station (21) and a second working station (83) are begin disposed upstream and downstream of a first conveying path (51); and
a single filling station (22) including housings (54), wherein the single filling station (22) is configured to:
receive, at a first loading zone (see figure 12 below), the group of containers (B) from the first working station (21);
fill the group of containers (B) with at least one filling product while the containers are disposed in the housings (54); and

(Figure 1, 12 and Column 3 lines 56-64, Column 5 lines 31-40, Column 7 lines 39-49, 68-69, Column 8 lines 1-6) 
However, Vogt do not disclose at third working station and fourth working station configured to process a second group of containers, and do not disclose the containers are electronic cigarettes.
[AltContent: textbox (Circular Path)][AltContent: arrow][AltContent: textbox (Unloading Zone)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Loading Zone)][AltContent: rect][AltContent: rect][AltContent: textbox (Vogt)]
    PNG
    media_image1.png
    464
    628
    media_image1.png
    Greyscale

Zodrow disclose a system comprising:
a first working station (station upstream of conveyor 37) and a second working station (45),
wherein the first working station (station upstream of conveyor 37) and the second working station (45) being disposed upstream and downstream of a first conveying path (37) respectively;

wherein the third working station (station upstream of conveyor 50) and the fourth working station (57) being disposed upstream and downstream of a second conveying path (50) respectively; and
a single filling station (40) configured to:
receive, at a first loading zone (39), the first group of containers;
receive, at a second loading zone (51), the second group of containers;
fill the first group of containers and the second group of containers;
release the first group of containers at a first unloading zone (41);
release the second group of containers at a second unloading zone (53);
(Figure 8 and Column 6 lines 1-29)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the system of Vogt by incorporating the third and fourth working stations and the second conveyor path as taught by Zodrow, since column 1 lines 48-54 of Zodrow states such a modification would allow the system to produce the same output as two complete machines without require the great expenditure of two complete machines.
Boldrini discloses the need of producing cartridges of electronic cigarettes by filling the cartridges with liquid and then sealing the cartridges. (Page lines 18-34)

Boldrini discloses the process of forming electronic cigarettes cartridge includes: assembling the cartridge; filling the cartridge; and plugging the cartridge. (Page 1 lines 18-27)  When modifying Vogt in view of Boldrini, the first and second working stations are interpreted to perform assembly of electronic cigarettes.
Regarding claim 2, Vogt modified by Zodrow and Boldrini disclose the housings (Vogt – 54) are positioned along a circular path (Vogt – see figure 12 above) and rotatable in a first rotation direction about the axis of the circular path (Vogt – see figure 12 above) to receive the first group of electronic cigarettes and the second group of electronic cigarettes, and the filling station (Vogt – 22) further comprises:
a least a first group of filling heads (Vogt – 93) for filling the first group of electronic cigarettes and the second group of electronic cigarettes,
wherein, along the circular path (Vogt – see figure 12 above) the first unloading zone (Zodrow - 41) is disposed between the first loading zone (Zodrow – 39) and the second loading zone (Zodrow – 51), and
wherein the second unloading zone (Zodrow – 53) is disposed between the second loading zone (Zodrow – 51) and the first loading zone (Zodrow – 39).
(Vogt – Figure 12 and Column 5 lines 41-46, Column 8 lines 32-48)

Regarding claim 3, Vogt modified by Zodrow and Boldrini disclose the first loading zone (Zodrow – 39) and the second loading zone (Zodrow – 51) are disposed at opposite quadrants of the circular path. (Zodrow – Figure 8 and Column 6 lines 1-29)
Regarding claim 4, Vogt modified by Zodrow and Boldrini disclose the first loading zone (Zodrow – 39) and the second loading zone (Zodrow – 51) are disposed in two different semicircles of the circular path. (Zodrow – Figure 8 and Column 6 lines 1-29)
Regarding claim 11, Vogt modified by Zodrow and Boldrini disclose a first conveying path and a second conveying path. (Vogt – Figure 1, 12 and Column 5 lines 31-40) (Zodrow – Figure 8 and Column 6 lines 1-29)
However, Vogt modified by Zodrow and Boldrini do not disclose the each conveyor path define a C-shaped profile and are symmetrical to each other.
It would have been obvious to the person of ordinary skill in the art to have each conveyor path define a C-shaped profile and are symmetrical to each other, since it has been held that a change in shape is a matter of design choice absent of persuasive evidence that the particular change is significant.  The person of ordinary skill in the art would be motivated to modify the conveyor path in order to allow the first, second, third, and fourth working station to be position in the desired positions.
Therefore, it would have been prima facie obvious to modify Vogt, Zodrow and Boldrini to obtain the invention as specified in claim 11 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over reference Vogt (3382644) in view of references Zodrow (4467847) and Boldrini (WO 2015/140768) as applied to claim 2 above, and further in view of reference Bausch et al. (3986320).
Regarding claim 6, Vogt modified by Zodrow and Boldrini disclose the claimed invention as stated above but do not disclose a second group of filling heads and do not disclose first and second groups of filling heads perform a forward stroke in a first direction and perform a return stroke in a second direction.
Bausch et al. disclose a filling apparatus (34) comprising: a circular transport path (6); and a filling heads (36), wherein the containers (10) to be filled are moved along the circular transport path (6), and wherein the filling heads (36) perform a forward stroke in a first direction and perform a return stroke in a second direction. (Figure 2, 11 and Column 2 lines 20-35)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the modified system of Vogt, Zodrow, and Boldrini by incorporating the filling heads perform a forward strike from the loading zone to the unloading zone and perform a return stroke from the unloading zone to the loading zone as taught by Bausch et al., since column 2 line 14-19 and 26-30 of Bausch et al. states such a modification would allow the containers to move substantially constant rate while preventing potentially damaging shock.
.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over reference Vogt (3382644) in view of references Zodrow (4467847), Boldrini (WO 2015/140768), and Bausch et al. (3986320) as applied to claim 6 above, and further in view of reference Wegscheider et al. (5222346).
Regarding claim 10, Vogt modified by Zodrow, Boldrini, and Bausch et al. disclose the claimed invention as stated above but do not disclose the first group of filling heads and the second group of filling heads dispense different filling products.
Wegscheider et al. disclose a filling and sealing comprising two different production lines (21, 22, 23, 24), wherein a different product is placed in the container on each production line. (Figure 2 and Column 6 lines 5-16)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the modified system of Vogt, Zodrow, Boldrini, and Bausch et al. by incorporating different products for the first and second groups of filling heads as taught by Wegscheider et al., since column 6 lines 10-16 of Wegscheider et al. states such a modification would allow one machine to make different products at the same time.

Claims 1-4 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over reference Hartness et al. (7278531) in view of references Zodrow (4467847) and Boldrini (WO 2015/140768).
Regarding claim 1, Hartness et al. discloses a system comprising:
a first working station (S) and a second working station (downstream of 802) configured to perform assembly on a group of containers (C),
wherein the first working station (S) and a second working station (downstream of 802) are begin disposed upstream and downstream of a first conveying path (400); and
a single filling station (600) including housings (628), wherein the single filling station (600) is configured to:
receive, at a first loading zone (606), the group of containers (C) from the first working station (S);
fill the group of containers (C) with at least one filling product while the containers are disposed in the housings (628); and
release the group of containers (C) at a first unloading zone (608) towards the second working station (downstream of 802).
(Figure 1A, 1B, 3, 4 and Column 6 lines 49-67 through Column 7 lines 1-2, Column 7 lines 46-49, Column 8 lines 60-65, Column 9 lines 11-14, Column 12 lines 52-61, Column 13 lines 62-67 through Column 14 lines 1-7) 
However, Hartness et al. do not disclose at third working station and fourth working station configured to process a second group of containers, and do not disclose the containers are electronic cigarettes.

a first working station (station upstream of conveyor 37) and a second working station (45),
wherein the first working station (station upstream of conveyor 37) and the second working station (45) being disposed upstream and downstream of a first conveying path (37) respectively;
a third working station (station upstream of conveyor 50) and a fourth working station (57),
wherein the third working station (station upstream of conveyor 50) and the fourth working station (57) being disposed upstream and downstream of a second conveying path (50) respectively; and
a single filling station (40) configured to:
receive, at a first loading zone (39), the first group of containers;
receive, at a second loading zone (51), the second group of containers;
fill the first group of containers and the second group of containers;
release the first group of containers at a first unloading zone (41);
release the second group of containers at a second unloading zone (53);
(Figure 8 and Column 6 lines 1-29)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the system of Hartness et al. by incorporating the third and fourth working stations and the second 
Boldrini discloses the need of producing cartridges of electronic cigarettes by filling the cartridges with liquid and then sealing the cartridges. (Page lines 18-34)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the modified system of Hartness et al. and Zodrow by incorporating the processing of filling and sealing cartridges of electronic cigarettes, thereby fulfilling the need of producing cartridges of electronic cigarettes.
Boldrini discloses the process of forming electronic cigarettes cartridge includes: assembling the cartridge; filling the cartridge; and plugging the cartridge. (Page 1 lines 18-27)  When modifying Hartness et al. in view of Boldrini, the first and second working stations are interpreted to perform assembly of electronic cigarettes.
Regarding claim 2, Hartness et al. modified by Zodrow and Boldrini disclose the housings (Hartness et al. – 628) are positioned along a circular path (Hartness et al. – Figure 2) and rotatable in a first rotation direction about the axis of the circular path (Hartness et al. – Figure 2) to receive the first group of electronic cigarettes and the second group of electronic cigarettes, and the filling station (Hartness et al. – 600) further comprises:
a least a first group of filling heads (Hartness et al. – 618) for filling the first group of electronic cigarettes and the second group of electronic cigarettes,

wherein the second unloading zone (Zodrow – 53) is disposed between the second loading zone (Zodrow – 51) and the first loading zone (Zodrow – 39).
(Hartness et al. – Figure 2 and Column 8 lines 60-61, Column 9 lines 11-12, 43-47)
(Zodrow – Figure 8 and Column 6 lines 1-29)
Regarding claim 3, Hartness et al. modified by Zodrow and Boldrini disclose the first loading zone (Zodrow – 39) and the second loading zone (Zodrow – 51) are disposed at opposite quadrants of the circular path. (Zodrow – Figure 8 and Column 6 lines 1-29)
Regarding claim 4, Hartness et al. modified by Zodrow and Boldrini disclose the first loading zone (Zodrow – 39) and the second loading zone (Zodrow – 51) are disposed in two different semicircles of the circular path. (Zodrow – Figure 8 and Column 6 lines 1-29)
Regarding claim 11, Hartness et al. modified by Zodrow and Boldrini disclose a first conveying path and a second conveying path. (Hartness et al. – Figure 1A and Column 7 lines 31-35) (Zodrow – Figure 8 and Column 6 lines 1-29)
However, Hartmess et al. modified by Zodrow and Boldrini do not disclose the each conveyor path define a C-shaped profile and are symmetrical to each other.
It would have been obvious to the person of ordinary skill in the art to have each conveyor path define a C-shaped profile and are symmetrical to each other, since it has 
Therefore, it would have been prima facie obvious to modify Hartness et al., Zodrow and Boldrini to obtain the invention as specified in claim 11 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art.
Regarding claim 12, Hartness et al. modified by Zodrow and Boldrini disclose:
a plurality of support containers (Hartness et al. – 412) for supporting the electronic cigarettes of the first group electronic cigarettes and the second group electronic cigarettes while they are being filled in the filling station (Hartness et al. – 600);
a first pickup means (Hartness et al. – 300) for picking up the first group electronic cigarettes and the second group electronic cigarettes leaving the first working station (Hartness et al. – S) and the third working station (Hartness et al. – S) and placing them in the support containers (Hartness et al. – 412);
a second pickup means (Hartness et al. – 800) for picking up first group electronic cigarettes and the second group electronic cigarettes from the support containers (Hartness et al. – 412) leaving the filling station (Hartness et al. – 600);

a second auxiliary path (Hartness et al. – see figure 1A below) which connects the second unloading zone (Zodrow – 53) to the second loading zone (Zodrow – 51), on the outside of the filling station (Hartness et al. – 600),
wherein the support containers (Hartness et al. – 412) being conveyed along the first auxiliary path (Hartness et al. – see figure 1A below) and along the second auxiliary path (Hartness et al. – see figure 1A below) after the first group electronic cigarettes and the second group electronic cigarettes have been picked up from the support containers (Hartness et al. – 412).
(Hartness et al. – Figure 1A and Column 6 lines 49-67 through Column 7 lines 1-2, Column 12 lines 52-61)
(Zodrow – Figure 8 and Column 6 lines 1-29)
[AltContent: textbox (Hartness et al.)][AltContent: textbox (Auxiliary Path)][AltContent: arrow]
    PNG
    media_image2.png
    500
    726
    media_image2.png
    Greyscale


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over reference Hartness et al. (7278531) in view of references Zodrow (4467847) and Boldrini (WO 2015/140768) as applied to claim 2 above, and further in view of reference Bausch et al. (3986320).
Regarding claim 6, Hartness et al. modified by Zodrow and Boldrini disclose the claimed invention as stated above but do not disclose a second group of filling heads and do not disclose first and second groups of filling heads perform a forward stroke in a first direction and perform a return stroke in a second direction.
Bausch et al. disclose a filling apparatus (34) comprising: a circular transport path (6); and a filling heads (36), wherein the containers (10) to be filled are moved along the circular transport path (6), and wherein the filling heads (36) perform a forward stroke in a first direction and perform a return stroke in a second direction. (Figure 2, 11 and Column 2 lines 20-35)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the modified system of Hartness et al., Zodrow, and Boldrini by incorporating the filling heads perform a forward strike from the loading zone to the unloading zone and perform a return stroke from the unloading zone to the loading zone as taught by Bausch et al., since column 2 line 14-19 and 26-30 of Bausch et al. states such a modification would allow the containers to move substantially constant rate while preventing potentially damaging shock.
Since Hartness et al. in view of Zodrow disclose a first and second loading zone, a first and second unloading zone, and a first and second conveying path, when .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over reference Hartness et al. (7278531) in view of references Zodrow (4467847), Boldrini (WO 2015/140768), and Bausch et al. (3986320) as applied to claim 6 above, and further in view of reference Wegscheider et al. (5222346).
Regarding claim 10, Hartness et al. modified by Zodrow, Boldrini, and Bausch et al. disclose the claimed invention as stated above but do not disclose the first group of filling heads and the second group of filling heads dispense different filling products.
Wegscheider et al. disclose a filling and sealing comprising two different production lines (21, 22, 23, 24), wherein a different product is placed in the container on each production line. (Figure 2 and Column 6 lines 5-16)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the modified system of Hartness et al., Zodrow, Boldrini, and Bausch et al. by incorporating different products for the first and second groups of filling heads as taught by Wegscheider et al., since column 6 lines 10-16 of Wegscheider et al. states such a modification would allow one machine to make different products at the same time.


Response to Arguments
Claims 5 and 7-9 are withdrawn for being drawn to a non-elected species.  Claims 1-4, 6, and 10-12 are pending in the application

In response to the arguments of the objections toward the Drawings, Examiner finds the arguments not persuasive.
Applicant states:
Replacement Sheets are submitted herewith to address the objections to the drawings.

The replacement sheets of the Drawings to do not address the objections toward the Drawings as disclosed in the previous office action.  Therefore, the objections are maintained.

    PNG
    media_image3.png
    814
    520
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    885
    572
    media_image4.png
    Greyscale


In response to the arguments of the rejections under 35 U.S.C. 102(a)(1) with reference Zodrow (4467847), in view of the amendments to the claims, Examiner withdraws the 102 rejections.

In response to the arguments of the rejections under 35 U.S.C. 103 with reference Vogt (3382644) in view of references Zodrow (4467847) and Boldrini (WO 2015/140768), Examiner finds the arguments not persuasive.
Applicant states:
Applicant respectfully traverse this portion, as Vogt does not disclose any assembly, but only shaping bags starting form a continuous envelope; the envelope is formed (34) on the bottom, then sealed laterally (38), then filled and then sealed on the top (rails 83), with no disclosure about assembly.  There is no combination of parts in Vogt but only operations performed on a single body which is the bag.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., combination of parts) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In column 4 lines 40-65 of Vogt, the bags (B) are disclosed to be assembly by: providing a web (W); joining to together opposing sides of the web (W); heat sealing the opposing sides together; and severing the web between adjacent bags (B).  Therefore, Vogt does disclose assembling the bag.

Applicant states:
Moreover, we note that the structure of Vogt is designed to shape, hold and seal-close bags while Zodrow is directed to a much different machine, teaching the contemporary filling two opposite lines of containers.

In response to applicant's argument that reference Zodrow is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Vogt disclose an apparatus configured to fill containers with a product, wherein the apparatus comprises: a conveyor configured to transport containers; and a filling station configured to receive a container, fill said container, and release said container.  Zodrow disclose an apparatus configured to fill containers with a product, wherein the apparatus comprises: a first conveyor configured to transport first containers; a second conveyor configured to transport second containers; and a filling station configured to receive a first and second container, fill said first and second container, and release said first and second container.  Therefore, both Vogt and .
Furthermore, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Applicant states:
Vogt teaches the use of a turret with holding members for the bags during filling. These holding members form part of the continuous line (endless conveyor chain 51) moving the bags in Vogt, where the bags are always supported on said line during filling. By contrast, Zodrow teaches that the containers must leave the feeding lines and to then rest on the turret. This is not compatible with the arrangement of Vogt, which cannot release the bags from the carriers 54 during filling, as the bags must keep their shape.

Zodrow is not relied upon for the teaching of a turret wherein containers rest on said turret, Zodrow is relied upon for the teaching of a filling station comprising: a first loading zone configured to receive containers from a first working station; a second loading zone configured to receive containers from a second working station; a first unloading zone configured to release the filled first containers; and a second unloading zone configured to release the filled second containers.  Since Zodrow is not relied upon for the teaching of a turret wherein containers rest on said turret, the test of obviousness is not dependent on the incorporation the turret into Vogt.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Applicant states:
Moreover, claim 1 as mended require that “the filling station has housings” which is not a feature that is, or can be, reproduced by Vogt for the above reasons.

Amended claim 1 discloses a “single filling station including housings … fill the first group of electronic cigarettes and the second group of electronic cigarettes with at least one filling product while the electronic cigarettes are disposed at the housings”.  Vogt disclose a filling station (22) including housings (54) and the containers (B) are filled with a product while being disposed at the housings.  Therefore, Vogt does disclose the claimed feature.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396.  The examiner can normally be reached on Mon-Thur 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 


/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        March 10, 2022

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731